OHIO LEGACY CORP.
2010 EQUITY AND CASH INCENTIVE PLAN
 
The purpose of the Plan is to promote the Company’s long-term financial success
and increase shareholder value by motivating performance through incentive
compensation.  The Plan also is intended to encourage Participants to acquire
ownership interests in the Company, attract and retain talented employees,
directors and consultants and enable Participants to participate in the
Company’s long-term growth and financial success.


ARTICLE I
DEFINITIONS


When used in the Plan, the following capitalized words, terms and phrases shall
have the meanings set forth in this Article I.  For purposes of the Plan, the
form of any word, term or phrase shall include any and all of its other forms.


1.1          “Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time, or any successor thereto.


1.2          “Affiliate” shall mean any entity with whom the Company would be
considered a single employer under Section 414(b) or (c) of the Code, but
modified as permitted under Treasury Regulations promulgated under any Code
section relevant to the purpose for which the definition is applied.


1.3          “Award” shall mean any Nonqualified Stock Option, Incentive Stock
Option, Stock Appreciation Right, Restricted Stock, Other Stock-Based Award or
Cash-Based Award granted pursuant to the Plan.


1.4          “Award Agreement” shall mean any written or electronic agreement
between the Company and a Participant that describes the terms and conditions of
an Award.  If there is a conflict between the terms of the Plan and the terms of
an Award Agreement, the terms of the Plan shall govern.


1.5          “Board” shall mean the Board of Directors of the Company.


1.6          “Cash-Based Award” shall mean a cash Award granted pursuant to
Article IX of the Plan.


1.7          “Cause” shall mean, unless otherwise provided in the related Award
Agreement or in any employment agreement between the Participant and the Company
or any Affiliate or in any other agreement between the Participant and the
Company or any Affiliate (but only within the context of the events contemplated
by the employment agreement or other agreement, as applicable), a Participant’s:
(a) willful and continued failure to substantially perform assigned duties; (b)
gross misconduct; (c) breach of any term of any agreement with the Company or
any Affiliate, including the Plan and any Award Agreement; (d) conviction of (or
plea of no contest or nolo contendre to) (i) a felony or a misdemeanor that
originally was charged as a felony but which was subsequently reduced to a
misdemeanor through negotiation with the charging entity or (ii) a crime other
than a felony, which involves a breach of trust or fiduciary duty owed to the
Company or any Affiliate; or (e) violation of any policy of the Company or any
Affiliate that applies to the Participant.  Notwithstanding the foregoing, Cause
will not arise solely because the Participant is absent from active employment
during periods of vacation, consistent with the Company’s applicable vacation
policy, or other period of absence approved by the Company.


1.8          “Change in Control” shall mean, unless otherwise provided in any
employment agreement between the Participant and the Company or any Affiliate or
in any other agreement between the Participant and the Company or any Affiliate
(but only within the context of events contemplated by the employment agreement
or other agreement, as applicable), the occurrence of any of the following:


(a)           the members of the Board on the effective date of this Plan (the
“Incumbent Directors”) cease for any reason other than death to constitute at
least a majority of the members of the Board; provided however, that any
individual becoming a director after the effective date of this Plan whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the then Incumbent Directors shall also be
treated as an Incumbent Director, but excluding any individual whose initial
assumption of office occurs as a result of a proxy contest or any agreement
arising out of an actual or threatened proxy contest;


 
 

--------------------------------------------------------------------------------

 
(b)           the acquisition by any person or group (within the meaning of
Sections 13(d) and 14(d)(2) of the Act), other than the Company, any Subsidiary
or any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Subsidiary of the Company, of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Act), directly or indirectly, of
thirty percent (30%) or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors of the Company; provided, however, that the provisions of
this paragraph (b) shall be applied without regard to the acquisition of voting
securities by any entity or person with respect to which that acquirer has filed
SEC Schedule 13G indicating that the voting securities were not acquired and are
not held for the purpose of or with the effect of changing or influencing,
directly or indirectly, the Company’s management or policies, unless and until
that entity or person indicates that its intent has changed by filing SEC
Schedule 13D;


(c)           the consummation of a merger, consolidation or other business
combination of the Company with or into another entity, or the acquisition by
the Company of assets or shares or equity interests of another entity, as a
result of which the shareholders of the Company immediately prior to such
merger, consolidation, other business combination or acquisition, do not,
immediately thereafter, beneficially own, directly or indirectly, more than
fifty percent (50%) of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the entity
resulting from such merger, consolidation or other business combination or the
Company;


(d)           the sale or other disposition of all or substantially all of the
assets of the Company; or


(e)           the liquidation or dissolution of the Company.


Notwithstanding the foregoing, with respect to the payment, exercise or
settlement of any Award that is subject to Section 409A of the Code (and for
which no exception applies), a Change in Control shall be deemed not to have
occurred unless the events or circumstances constituting a Change in Control
also constitute a “change in control event” within the meaning of Section 409A
of the Code and the Treasury Regulations promulgated thereunder.
 
1.9          “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, or any successor thereto.


1.10          “Committee” shall mean the Compensation Committee of the Board,
which will be comprised of at least two (2) directors, each of whom is a
“non-employee” director within the meaning of Rule 16b-3 under the Act.


1.11          “Company” shall mean Ohio Legacy Corp., an Ohio corporation, and
any successor thereto.


1.12          “Consultant” shall mean any person who renders services to the
Company or any of its Affiliates other than an Employee or a Director.


1.13          “Director” shall mean a person who is a member of the Board,
excluding any member who is an Employee.


1.14          “Disability” shall mean:


(a)           with respect to an Incentive Stock Option, “disability” as defined
in Section 22(e)(3) of the Code;


(b)           with respect to the payment, exercise or settlement of any Award
that is (or becomes) subject to Section 409A of the Code (and for which no
exception applies), (i) the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, (ii) the
Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering Employees of the Participant’s employer, or
(iii) the Participant is determined to be totally disabled by the Social
Security Administration or Railroad Retirement Board; and


 
2

--------------------------------------------------------------------------------

 
(c)           with respect to a Participant’s right to exercise or receive
settlement of any Award or with respect to the payment, exercise or settlement
of any Award not described in subsection (a) or (b) of this definition, a
Participant’s inability (established by an independent physician selected by the
Committee and reasonably acceptable to the Participant or to the Participant’s
legal representative) due to illness, accident or otherwise to perform his or
her duties, which is expected to be permanent or for an indefinite duration
longer than twelve (12) months.


1.15          “Employee” shall mean any person who is a common law employee of
the Company or any Affiliate.  A person who is classified as other than a
common-law employee but who is subsequently reclassified as a common law
employee of the Company or any Affiliate for any reason and on any basis shall
be treated as a common law employee only from the date that reclassification
occurs and shall not retroactively be reclassified as an Employee for any
purpose under the Plan.


1.16          “Fair Market Value” shall mean the value of one Share on any
relevant date, determined under the following rules:


(a)           If the Shares are traded on an exchange, the reported “closing
price” on the relevant date if it is a trading day, otherwise on the next
trading day;


(b)           If the Shares are traded over-the-counter with no reported closing
price, the mean between the lowest bid and the highest asked prices on that
quotation system on the relevant date if it is a trading day, otherwise on the
next trading day; or


(c)           If neither (a) nor (b) applies, (i) with respect to Nonqualified
Stock Options, Stock Appreciation Rights and any Award that is subject to
Section 409A of the Code, the value as determined by the Committee through the
reasonable application of a reasonable valuation method, taking into account all
information material to the value of the Company, within the meaning of
Section 409A of the Code and the Treasury Regulations promulgated thereunder,
and (ii) with respect to all other Awards, the fair market value as determined
by the Committee in good faith.


1.17          “Incentive Stock Option” shall mean an Option that is intended to
meet the requirements of Section 422 of the Code.


1.18          “Nonqualified Stock Option” shall mean an Option that is not
intended to be an Incentive Stock Option.


1.19          “Option” shall mean an option to purchase Shares which is granted
pursuant to Article V of the Plan.  An Option may be either an Incentive Stock
Option or a Nonqualified Stock Option.


1.20          “Other Stock-Based Award” shall mean an Award granted pursuant to
Article VIII of the Plan.


1.21          “Participant” shall mean an Employee, Director or Consultant who
is granted an Award under the Plan.


1.22          “Performance-Based Award” shall mean an Award described in Article
X of the Plan.


1.23          “Performance Criteria” shall mean any performance criteria
determined by the Committee in its sole discretion.


1.24          “Plan” shall mean the Ohio Legacy Corp. 2010 Equity and Cash
Incentive Plan, as set forth herein and as may be amended from time to time.


 
3

--------------------------------------------------------------------------------

 
1.25          “Restricted Stock” shall mean an Award granted pursuant to Article
VII of the Plan through which a Participant is issued Shares which are subject
to specified restrictions on transferability and forfeitability.


1.26          “Shares” shall mean the common shares, without par value, of the
Company or any security of the Company issued in satisfaction, exchange or in
place of these shares.


1.27          “Stock Appreciation Right” shall mean an Award granted pursuant to
Article VI of the Plan through which a7Participant is given the right to receive
the difference between the Fair Market Value of a Share on the date of grant and
the Fair Market Value of a Share on the date of exercise of the Award.


1.28          “Subsidiary” shall mean: (a) with respect to an Incentive Stock
Option, a “subsidiary corporation” as defined under Section 424(f) of the Code;
and (b) for all other purposes under the Plan, any corporation or other entity
in which the Company owns, directly or indirectly, a proprietary interest of
more than fifty (50%) by reason of stock ownership or otherwise.


ARTICLE II
SHARES SUBJECT TO THE PLAN


2.1          Number of Shares Available for Awards.  Subject to this Article II,
the aggregate number of Shares with respect to which Awards may be granted under
the Plan shall be 2,000,000, all of which may be granted with respect to
Incentive Stock Options.  The Shares may consist, in whole or in part, of
treasury Shares, authorized but unissued Shares not reserved for any other
purpose or Shares purchased by the Company or an independent agent in either a
private transaction or in the open market.  Upon a grant of an Award, the number
of Shares available for issuance under the Plan shall be reduced by an amount
equal to the number of Shares subject to such Award, and any Shares underlying
such an Award that become available for future grant under the Plan pursuant to
Section 2.2 shall be added back to the Plan in an amount equal to the number of
Shares subject to such an Award that become available for future grant under the
Plan pursuant to Section 2.2.  


2.2          Share Usage.  In addition to the number of Shares provided for in
Section 2.1, the following Shares shall be available for Awards under the Plan:
(a) Shares covered by an Award that expires or is forfeited, canceled,
surrendered or otherwise terminated without the issuance of such Shares;
(b) Shares covered by an Award that, by its terms, may be settled only in cash;
(c) Shares granted through the assumption of, or in substitution for,
outstanding awards granted by a company to individuals who become Employees,
Directors or Consultants as the result of a merger, consolidation, acquisition
or other corporate transaction involving such company and the Company or any of
its Affiliates; and (d) any Shares from awards exercised for or settled in
vested and nonforfeitable Shares that are later returned to the Company pursuant
to any claw-back policy, provision or agreement.


2.3          Adjustments.  In the event of any Share dividend, Share split,
recapitalization (including payment of an extraordinary dividend), merger,
reorganization, consolidation, combination, spin-off, distribution of assets to
shareholders, exchange of Shares or any other change affecting the Shares, the
Committee shall make such substitutions and adjustments, if any, as it deems
equitable and appropriate to: (a) the aggregate number of Shares that may be
issued under the Plan; and (b) the exercise price, number of Shares and other
terms or limitations applicable to outstanding Awards.  Notwithstanding the
foregoing, an adjustment pursuant to this Section 2.3 shall be made only to the
extent such adjustment complies, to the extent applicable, with Section 409A of
the Code.


ARTICLE III
ADMINISTRATION


3.1          In General.  The Plan shall be administered by the Committee.  The
Committee shall have full power and authority to: (a) interpret the Plan and any
Award Agreement; (b) establish, amend and rescind any rules and regulations
relating to the Plan; (c) select Participants; (d) establish the terms and
conditions of any Award consistent with the terms and conditions of the Plan;
and (e) make any other determinations that it deems necessary or desirable for
the administration of the Plan.  The Committee may correct any defect, supply
any omission or reconcile any inconsistency in the Plan or in any Award
Agreement in the manner and to the extent the Committee deems necessary or
desirable.  Any decision of the Committee in the interpretation and
administration of the Plan shall be made in the Committee’s sole and absolute
discretion and shall be final, conclusive and binding on all persons.


 
4

--------------------------------------------------------------------------------

 
3.2          Delegation of Duties.  In its sole discretion, the Committee may
delegate any ministerial duties associated with the Plan to any person
(including Employees) it deems appropriate; provided, however, that the
Committee may not delegate (a) any duties that it is required to discharge to
comply any applicable law; (b) its authority to grant Awards to any Participant
who is subject to Section 16 of the Act; and (c) its authority under the
Company’s equity award granting policy that may be in effect from time to time.


ARTICLE IV
ELIGIBILITY


Any Employee, Director or Consultant selected by the Committee shall be eligible
to be a Participant in the Plan; provided, however, that Incentive Stock Options
shall only be granted to Employees who are employed by the Company or any of its
Subsidiaries.


ARTICLE V
OPTIONS


5.1          Grant of Options.  Subject to the terms and conditions of the Plan,
Options may be granted to Participants in such number, and upon such terms and
conditions, as shall be determined by the Committee in its sole discretion.


5.2          Award Agreement.  Each Option shall be evidenced by an Award
Agreement that shall specify the exercise price, the term of the Option, the
number of Shares covered by the Option, the conditions upon which the Option
shall become vested and exercisable and such other terms and conditions as the
Committee shall determine and which are not inconsistent with the terms and
conditions of the Plan.  The Award Agreement also shall specify whether the
Option is intended to be an Incentive Stock Option or a Nonqualified Stock
Option.


5.3          Exercise Price.  The exercise price per Share of an Option shall be
determined by the Committee at the time the Option is granted and shall be
specified in the related Award Agreement; provided, however, that in no event
shall the exercise price of any Option be less than one hundred percent (100%)
of the Fair Market Value of a Share on the date of grant.


5.4          Term.  The term of an Option shall be determined by the Committee
and set forth in the related Award Agreement; provided, however, that in no
event shall the term of any Option exceed ten (10) years from its date of grant.


5.5          Exercisability.  Options shall become exercisable at such times and
upon such terms and conditions as shall be determined by the Committee and set
forth in the related Award Agreement.  Such terms and conditions may include,
without limitation, the satisfaction of (a) performance goals based on one (1)
or more Performance Criteria; and (b) time-based vesting requirements.


5.6          Exercise of Options.  Except as otherwise provided in the Plan or
in a related Award Agreement, an Option may be exercised for all or any portion
of the Shares for which it is then exercisable.  An Option shall be exercised by
the delivery of a notice of exercise to the Company or its designee in a form
specified by the Committee which sets forth the number of Shares with respect to
which the Option is to be exercised and full payment of the exercise price for
such Shares.  The exercise price of an Option may be paid: (a) in cash or its
equivalent; (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the aggregate exercise price; provided that such Shares had
been held for at least six (6) months or such other period required to obtain
favorable accounting treatment; (c) by a cashless exercise (including by
withholding Shares deliverable upon exercise and through a broker-assisted
arrangement to the extent permitted by applicable law); (d) by a combination of
the methods described in clauses (a), (b) and/or (c); or (e) though any other
method approved by the Committee in its sole discretion.  As soon as practicable
after receipt of the notification of exercise and full payment of the exercise
price, the Company shall cause the appropriate number of Shares to be issued to
the Participant.
 
 
5

--------------------------------------------------------------------------------

 
 
5.7          Special Rules Applicable to Incentive Stock
Options.  Notwithstanding any other provision in the Plan to the contrary:


(a)           The terms and conditions of Incentive Stock Options shall be
subject to and comply with the requirements of Section 422 of the Code.


(b)           The aggregate Fair Market Value of the Shares (determined as of
the date of grant) with respect to which Incentive Stock Options are exercisable
for the first time by any Participant during any calendar year (under all plans
of the Company and its Subsidiaries) may not be greater than $100,000 (or such
other amount specified in Section 422 of the Code), as calculated under Section
422 of the Code.


(c)           No Incentive Stock Option shall be granted to any Participant who,
at the time the Incentive Stock Option is granted, owns stock possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or of any Subsidiary, unless (i) the exercise price of such
Incentive Stock Option is at least one hundred and ten percent (110%) of the
Fair Market Value of a Share on the date the Incentive Stock Option is granted
and (ii) the date on which such Incentive Stock Option will expire is not later
than five (5) years from the date the Incentive Stock Option is granted.


ARTICLE VI
STOCK APPRECIATION RIGHTS


6.1          Grant of Stock Appreciation Rights.  Subject to the terms and
conditions of the Plan, Stock Appreciation Rights may be granted to Participants
in such number, and upon such terms and conditions, as shall be determined by
the Committee in its sole discretion.


6.2          Award Agreement.  Each Stock Appreciation Right shall be evidenced
by an Award Agreement that shall specify the exercise price, the term of the
Stock Appreciation Right, the number of Shares covered by the Stock Appreciation
Right, the conditions upon which the Stock Appreciation Right shall become
vested and exercisable and such other terms and conditions as the Committee
shall determine and which are not inconsistent with the terms and conditions of
the Plan.


6.3          Exercise Price.  The exercise price per Share of a Stock
Appreciation Right shall be determined by the Committee at the time the Stock
Appreciation Right is granted and shall be specified in the related Award
Agreement; provided, however, that in no event shall the exercise price of any
Stock Appreciation Right be less than one hundred percent (100%) of the Fair
Market Value of a Share on the date of grant.


6.4          Term.  The term of a Stock Appreciation Right shall be determined
by the Committee and set forth in the related Award Agreement; provided however,
that in no event shall the term of any Stock Appreciation Right exceed ten (10)
years from its date of grant.


6.5          Exercisability of Stock Appreciation Rights.  A Stock Appreciation
Right shall become exercisable at such times and upon such terms and conditions
as may be determined by the Committee and set forth in the related Award
Agreement.  Such terms and conditions may include, without limitation, the
satisfaction of (a) performance goals based on one (1) or more Performance
Criteria; and (b) time-based vesting requirements.


6.6          Exercise of Stock Appreciation Rights.  Except as otherwise
provided in the Plan or in a related Award Agreement, a Stock Appreciation Right
may be exercised for all or any portion of the Shares for which it is then
exercisable.  A Stock Appreciation Right shall be exercised by the delivery of a
notice of exercise to the Company or its designee in a form specified by the
Committee which sets forth the number of Shares with respect to which the Stock
Appreciation Right is to be exercised.  Upon exercise, a Stock Appreciation
Right shall entitle a Participant to an amount equal to (a) the excess of (i)
the Fair Market Value of a Share on the exercise date over (ii) the exercise
price per Share, multiplied by (b) the number of Shares with respect to which
the Stock Appreciation Right is exercised.  A Stock Appreciation Right may be
settled in full Shares, cash or a combination thereof, as specified by the
Committee in the related Award Agreement.


 
6

--------------------------------------------------------------------------------

 
 
ARTICLE VII
RESTRICTED STOCK


7.1          Grant of Restricted Stock.  Subject to the terms and conditions of
the Plan, Shares of Restricted Stock may be granted to Participants in such
number, and upon such terms and conditions, as shall be determined by the
Committee in its sole discretion.


7.2          Award Agreement.  Each Restricted Stock Award shall be evidenced by
an Award Agreement that shall specify the number of Shares of Restricted Stock,
the restricted period(s) applicable to the Shares of Restricted Stock, the
conditions upon which the restrictions on the Shares of Restricted Stock will
lapse and such other terms and conditions as the Committee shall determine and
which are not inconsistent with the terms and conditions of the Plan.


7.3          Terms, Conditions and Restrictions.


(a)           The Committee shall impose such other terms, conditions and/or
restrictions on any Shares of Restricted Stock as it may deem advisable,
including, without limitation, a requirement that the Participant pay a purchase
price for each Share of Restricted Stock, restrictions based on the achievement
of specific performance goals (which may be based on one (1) or more of the
Performance Criteria), time-based restrictions or holding requirements or sale
restrictions placed on the Shares by the Company upon vesting of such Restricted
Stock.  Notwithstanding the foregoing, subject to Article XII of the Plan or as
described in the related Award Agreement in connection with a Participant’s
death and/or termination due to Disability, no condition on vesting of a
Restricted Stock Award that is based upon achievement of specified performance
goals shall be based on performance over a period of less than one year and no
condition on vesting of a Restricted Stock Award that is based upon continued
employment or the passage of time shall provide for vesting in full of the
Restricted Stock Award more quickly than in pro rata installments over three
years from the date of grant of the Award.


(b)           To the extent deemed appropriate by the Committee, the Company may
retain the certificates representing Shares of Restricted Stock in the Company’s
possession until such time as all terms, conditions and/or restrictions
applicable to such Shares have been satisfied or lapse.


(c)           Unless otherwise provided in the related Award Agreement or
required by applicable law, the restrictions imposed on Shares of Restricted
Stock shall lapse upon the expiration or termination of the applicable
restricted period and the satisfaction of any other applicable terms and
conditions.


7.4          Rights Associated with Restricted Stock during Restricted
Period.  During any restricted period applicable to Shares of Restricted Stock:


(a)           Such Shares of Restricted Stock may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated.


(b)           Unless otherwise provided in the related Award Agreement, (i) the
Participant shall be entitled to exercise full voting rights associated with
such Shares of Restricted Stock and (ii) the Participant shall be entitled to
all dividends and other distributions paid with respect to such Shares of
Restricted Stock during the restricted period; provided, however, that receipt
of any such dividends or other distributions will be subject to the same terms
and conditions as the Shares of Restricted Stock with respect to which they are
paid.


ARTICLE VIII
OTHER STOCK-BASED AWARDS


 8.1          Grant of Other Stock-Based Awards.  Subject to the terms and
conditions of the Plan, Other Stock-Based Awards may be granted to Participants
in such number, and upon such terms and conditions, as shall be determined by
the Committee in its sole discretion.  Other Stock-Based Awards are Awards that
are valued in whole or in part by reference to, or otherwise based on the Fair
Market Value of, the Shares, and shall be in such form as the Committee shall
determine, including without limitation, (a) unrestricted Shares or (b)
time-based or performance-based stock units that are settled in Shares and/or
cash.  Notwithstanding the foregoing, subject to Article XII of the Plan or as
described in the related Award Agreement in connection with a Participant’s
death and/or termination due to Disability, no condition on vesting of an Other
Stock-Based Award that is based upon achievement of specified performance goals
shall be based on performance over a period of less than one year and no
condition on vesting of an Other Stock-Based Award that is based upon continued
employment or the passage of time shall provide for vesting in full of the Other
Stock-Based Award more quickly than in pro rata installments over three years
from the date of grant of the Award.
 
 
7

--------------------------------------------------------------------------------

 

 
8.2          Award Agreement.  Each Other Stock-Based Award shall be evidenced
by an Award Agreement that shall specify the terms and conditions upon which the
Other Stock-Based Award shall become vested, if applicable, the time and method
of settlement, the form of settlement and such other terms and conditions as the
Committee shall determine and which are not inconsistent with the terms and
conditions of the Plan.


8.3          Form of Settlement.  An Other Stock-Based Award may be settled in
full Shares, cash or a combination thereof, as specified by the Committee in the
related Award Agreement.


8.4 Dividend Equivalents.  Awards of Other Stock-Based Awards may provide the
Participant with dividend equivalents, as determined by the Committee in its
sole discretion and set forth in the related Award Agreement.


ARTICLE IX
CASH-BASED AWARDS


Subject to the terms and conditions of the Plan, Cash-Based Awards may be
granted to Participants in such amounts and upon such other terms and conditions
as shall be determined by the Committee in its sole discretion.  Each Cash-Based
Award shall be evidenced by an Award Agreement that shall specify the payment
amount or payment range, the time and method of settlement and the other terms
and conditions, as applicable, of such Award which may include, without
limitation, performance objectives and that the Cash-Based Award is a
Performance-Based Award under Article X.
ARTICLE X
PERFORMANCE-BASED AWARDS


Subject to the terms and conditions of the Plan, Performance-Based Awards may be
granted to Participants in such amounts and upon such other terms and conditions
as shall be determined by the Committee in its sole discretion.  Each
Performance-Based Award shall be evidenced by an Award Agreement that shall
specify the payment amount or payment range, the time and method of settlement
and the other terms and conditions, as applicable, of such Award including, that
the vesting and/or payment of the Award is subject to the attainment of one (1)
or more Performance Criteria during a performance period established by the
Committee.


ARTICLE XI
TERMINATION OF EMPLOYMENT OR SERVICE


With respect to each Award granted under the Plan, the Committee shall, subject
to the terms and conditions of the Plan, determine the extent to which the Award
shall vest and the extent to which the Participant shall have the right to
exercise and/or receive settlement of the Award on or following the
Participant’s termination of employment or services with the Company and/or any
of its Affiliates.  Such provisions shall be determined in the sole discretion
of the Committee, shall be included in the related Award Agreement, need not be
uniform among all Awards granted under the Plan and may reflect distinctions
based on the reasons for termination.  Except as otherwise provided in the Plan,
the vesting conditions of an Award may only be accelerated upon the death,
termination due to Disability  or involuntary termination without Cause of the
Participant.


ARTICLE XII
CHANGE IN CONTROL


12.1               Effect of Change in Control.  Except as otherwise provided in
the related Award Agreement, in the event of a Change in Control, the Committee,
in its sole discretion, may take such actions, if any, as it deems necessary or
desirable with respect to any Award that is outstanding as of the date of the
consummation of the Change in Control.  Such actions may include, without
limitation: (a) the acceleration of the vesting, settlement and/or
exercisability of an Award; (b) the payment of a cash amount in exchange for the
cancellation of an Award; and/or (c) the issuance of substitute Awards that
substantially preserve the value, rights and benefits of any affected
Awards.  Any action relating to an Award that is subject to Section 409A of the
Code shall be consistent with the requirements thereof.


 
8

--------------------------------------------------------------------------------

 
12.2               Golden Parachute Limitations.  Except as otherwise provided
in any other written agreement between the Company or any Affiliate and a
Participant, including any Award Agreement, if the sum of the amounts payable
under the Plan and those provided under all other plans, programs or agreements
between the Participant and the Company or any Affiliate constitutes a
“parachute payment” as defined in Section 280G of the Code, the Company will
reduce any payments to the minimum extent necessary to avoid the imposition of
an excise tax under Section 4999 of the Code or a loss of deduction under
Section 280G of the Code.  Any reduction pursuant to this Section 12.2 shall be
made in compliance with Section 409A of the Code.


ARTICLE XIII
AMENDMENT OR TERMINATION OF THE PLAN


13.1          In General.  The Board or the Committee may amend or terminate the
Plan at any time; provided, however, that no amendment or termination shall be
made without the approval of the Company’s shareholders to the extent that
(a) the amendment materially increases the benefits accruing to Participants
under the Plan; (b) the amendment materially increases the aggregate number of
Shares authorized for grant under the Plan; (c) the amendment materially
modifies the requirements as to eligibility for participation in the Plan; or
(d) such approval is required by any law, regulation or stock exchange rule.


13.2          Repricing.  Except for adjustments made pursuant to Section 2.3 of
the Plan, in no event may the Board or the Committee amend the terms of an
outstanding Award to reduce the exercise price of an outstanding Option or Stock
Appreciation Right or cancel an outstanding Option or Stock Appreciation Right
in exchange for cash, other Awards or Options or Stock Appreciation Rights with
an exercise price that is less than the exercise price of the original Option or
Stock Appreciation Right without shareholder approval.


ARTICLE XIV
TRANSFERABILITY


14.1          No Transferability.  Except as described in Section 14.2 or as
provided in a related Award Agreement, an Award may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, except by will or the
laws of descent and distribution and, during a Participant’s lifetime, may be
exercised only by the Participant or the Participant’s guardian or legal
representative.  Notwithstanding any provision contained in this Article XIV, no
Award may be transferred by a Participant for value or consideration.


14.2          Designation of Beneficiary.  Unless otherwise specifically
designated by the Participant in writing, a Participant’s beneficiary under the
Plan shall be the Participant’s spouse or, if no spouse survives the
Participant, the Participant’s estate.


ARTICLE XV
MISCELLANEOUS


15.1          No Right to Continue Services or to Awards.  The granting of an
Award under the Plan shall impose no obligation on the Company or any Affiliate
to continue the employment or services of a Participant or interfere with or
limit the right of the Company or any Affiliate to terminate the services of any
Employee, Director or Consultant at any time.  In addition, no Employee,
Director or Consultant shall have any right to be granted any Award, and there
is no obligation for uniformity of treatment of Participants.  The terms and
conditions of Awards and the Committee’s interpretations and determinations with
respect thereto need not be the same with respect to each Participant.


 
9

--------------------------------------------------------------------------------

 


15.2          Tax Withholding.


(a)           The Company or an Affiliate, as applicable, shall have the power
and the right to deduct, withhold or collect any amount required by law or
regulation to be withheld with respect to any taxable event arising with respect
to an Award granted under the Plan.  This amount may, as determined by the
Committee in its sole discretion, be (i) withheld from other amounts due to the
Participant, (ii) withheld from the value of any Award being settled or any
Shares being transferred in connection with the exercise or settlement of an
Award or (iii) withheld from the vested portion of any Award (including the
Shares transferable thereunder), whether or not being exercised or settled at
the time the taxable event arises, or (iv) collected directly from the
Participant.


(b)           Subject to the approval of the Committee, a Participant may elect
to satisfy the withholding requirement, in whole or in part, by having the
Company or an Affiliate, as applicable, withhold Shares having a Fair Market
Value on the date the tax is to be determined equal to the minimum statutory
total tax that could be imposed on the transaction; provided that such Shares
would otherwise be distributable to the Participant at the time of the
withholding and if such Shares are not otherwise distributable at the time of
the withholding, provided that the Participant has a vested right to
distribution of such Shares at such time.  All such elections shall be
irrevocable and made in writing and shall be subject to any terms and conditions
that the Committee, in its sole discretion, deems appropriate.


15.3          Requirements of Law.  The grant of Awards and the issuance of
Shares shall be subject to all applicable laws, rules and regulations (including
applicable federal and state securities laws) and to all required approvals of
any governmental agencies or national securities exchange, market or other
quotation system.  Without limiting the foregoing, the Company shall have no
obligation to issue Shares under the Plan prior to (a) receipt of any approvals
from any governmental agencies or national securities exchange, market or
quotation system that the Committee deems necessary and (b) completion of
registration or other qualification of the Shares under any applicable federal
or state law or ruling of any governmental agency that the Committee deems
necessary.


15.4          Legends.  Certificates for Shares delivered under the Plan may be
subject to such stock transfer orders and other restrictions that the Committee
deems advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange or other recognized
market or quotation system upon which the Shares are then listed or traded, or
any other applicable federal or state securities law.  The Committee may cause a
legend or legends to be placed on any certificates issued under the Plan to make
appropriate reference to restrictions within the scope of this Section 15.4.


15.5          Uncertificated Shares.  To the extent that the Plan provides for
the issuance of certificates to reflect the transfer of Shares, the transfer of
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the applicable rules of any stock exchange.


15.6          Governing Law.  The Plan and all Award Agreements shall be
governed by and construed in accordance with the laws of (other than laws
governing conflicts of laws) the State of Ohio, except to the extent that the
laws of the state in which the Company is incorporated are mandatorily
applicable.


15.7          No Impact on Benefits.  Awards are not compensation for purposes
of calculating a Participant’s rights under any employee benefit plan that does
not specifically require the inclusion of Awards in calculating benefits.


15.8          Rights as a Shareholder.  Except as otherwise provided in the Plan
or in a related Award Agreement, a Participant shall have none of the rights of
a shareholder with respect to Shares covered by an Award unless and until the
Participant becomes the record holder of such Shares.


15.9          Successors and Assigns.  The Plan shall be binding on all
successors and assigns of the Company and each Participant, including without
limitation, the estate of such Participant and the executor, administrator or
trustee of such estate, or any receiver or trustee in bankruptcy or
representative of the Participant’s creditors.


15.10                 Section 409A of the Code.


(a)            Awards granted pursuant to the Plan that are subject to Section
409A of the Code, or that are subject to Section 409A but for which an exception
from Section 409A of the Code applies, are intended to comply with or be exempt
from Section 409A of the Code and the Treasury Regulations promulgated
thereunder, and the Plan shall be interpreted, administered and operated
accordingly.


 
10

--------------------------------------------------------------------------------

 
(b)            If a Participant is determined to be a “specified employee”
(within the meaning of Section 409A of the Code and as determined under the
Company’s policy for determining specified employees), the Participant shall not
be entitled to payment or to distribution of any portion of an Award that is
subject to Section 409A of the Code (and for which no exception applies) and is
payable or distributable on account of the Participant’s “separation from
service” (within the meaning of Section 409A of the Code) until the expiration
of six (6) months from the date of such separation from service (or, if earlier,
the Participant’s death).  Such Award, or portion thereof, shall be paid or
distributed on the first (1st) business day of the seventh (7th) month following
such separation from service.


(c)           Nothing in the Plan shall be construed as an entitlement to or
guarantee of any particular tax treatment to a Participant, and none of the
Company, its Affiliates, the Board or the Committee shall have any liability
with respect to any failure to comply with the requirements of Section 409A of
the Code.


15.11                 Savings Clause.  In the event that any provision of the
Plan shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining provisions of the Plan, and the Plan
shall be construed and enforced as if the illegal or invalid provision had not
been included.


ARTICLE XVI
EFFECTIVE DATE AND TERM OF THE PLAN


The effective date of the Plan shall be the date it is approval by the Company’s
shareholders; provided, however, that no Incentive Stock Option shall be granted
under the Plan after March 16, 2020 and no other Awards shall be granted under
the Plan after the tenth anniversary of the effective date of the Plan or, if
earlier, the date the Plan is terminated.  Notwithstanding the foregoing, the
termination of the Plan shall not preclude the Company from complying with the
terms of Awards outstanding on the date the Plan terminates.
 
 

 
 
11

--------------------------------------------------------------------------------

 